DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “213” has been used to designate both a handgrip and a linkage in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numeral 280 in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  
Claim 4, line 1 recites “input members” which should recite “input receivers.”
Claim 18, line 1 recites “the arms” which should recite “the linkage units.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raffo et al. (US Pat. No. 6,071,215, June 6, 2020) (herein “Raffo”).
Regarding claim 1, Raffo teaches a modular exercise apparatus comprising: a frame; a common drivetrain (see Fig. 4 below) supported by the frame and including a common axle (i.e., axle 62, see Fig; 4 below), a plurality of input receivers (i.e., belts 56, 72 and interconnection to respective wheels 64, 70 for cycling or rowing configuration) coupled to the common axle 62, and a resistance member (i.e., flywheel 58, see col. 4, lines 59-61) operably coupled to the common axle 62 and operable to provide resistance against rotation of the common axle 62; a first exercise attachment including a first drive member (i.e., wheel 64 and associated interconnection to pedals 28, see Fig. 4 below) operably coupled to a first input receiver (i.e., belt 56) of the plurality of input receivers of the common drivetrain; and a second exercise attachment including a second drive member (i.e., wheel 70) operably coupled to a second input receiver 72 of the plurality of input receivers 56,72 of the common drivetrain.  

    PNG
    media_image1.png
    491
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    287
    444
    media_image2.png
    Greyscale

Regarding claim 2, Raffo teaches wherein the common drivetrain includes an output member (i.e., one-way clutches 60,76 to output resistance force from resistance flywheel 58), wherein the output member 60,76 is operably coupled to the resistance member 58.  
Regarding claim 3, Raffo teaches wherein the plurality of input receivers includes at least one of a belt bearing (i.e., a belt), a gear, and a sprocket.  
Regarding claim 4, Raffo teaches wherein the plurality of input members (i.e., belts 56, 72) are reconfigurable relative to the common axle 62 (i.e., where the belts 56,72 can be removed and replaced).  
Regarding claim 5, Raffo teaches wherein the plurality of input receivers (i.e., belts 56, 72) are removable from and addable to the common axle 62 (i.e., where the belts 56,72 can be removed and replaced).  
Regarding claim 7, Raffo teaches further comprising a third exercise attachment (i.e., a third exercise equipment configuration in addition, see col. 7, lines 53-57) including a third drive member (i.e., a third wheel) operably coupled to a third input receiver (i.e., a third belt) of the plurality of input receivers of the common drivetrain.  
Regarding claim 8, Raffo teaches a drivetrain for a modular exercise machine including a plurality of attachments 64,70, the drivetrain comprising: a frame (see Fig. 2 above); a common axle (i.e., axle 62, see Fig. 4 above) supported by the frame; a first input receiver (i.e., belt 56) operably coupled to the common axle 62, the first input receiver (i.e., belt 56) operable to couple with a first attachment (i.e., wheel 64 and associated interconnection to pedals 28, see Fig. 4 above) of the plurality of attachments; a second input receiver (i.e., belt 72) operably coupled to the common axle 62, the second input receiver 72 operable to couple with a second attachment (i.e., wheel 70) of the plurality of attachments; and a resistance member 58 supported by the frame and operably coupled to the common axle 62 to provide resistance against rotation of the common axle 62.  
Regarding claim 9, Raffo teaches wherein the first input receiver 56 is operable to engage the common axle 62 when rotating a first direction and wherein the first input receiver 56 is operable to rotate relative to the common axle 62 when rotating a second direction (i.e., belt 56 can move in two directions depending on forward or backward pedaling).  
Regarding claim 10, Raffo teaches further comprising an output member (i.e., one-way clutches 60,76 to output resistance force from resistance flywheel 58) coupled to the common axle 62 and operably coupled to the resistance member 58 such that resistance by the resistance member 58 is applied to the common axle 62 via the output member 60,76.  
Regarding claim 11, Raffo teaches wherein the common axle 62 is supported by the frame at a first position and the resistance member 58 is supported by the frame at a second position (as shown in Fig. 4 above, the axle 62 is located at a first position, and the resistance member 58 at a second position over the axle 62).  
Regarding claim 12, Raffo teaches wherein at least one of the first and second input 56,72 receivers includes at least one of a belt bearing (i.e., a belt), a gear, and a sprocket.  
Regarding claim 13, Raffo teaches wherein the first and second input receivers 56,72 are removable from and addable to the common axle (i.e., where the belts 56,72 can be removed and replaced).  
Regarding claim 14, Raffo teaches further comprising a third input receiver (i.e., third belt in addition, see col. 7, lines 53-57) operably coupled to the common axle 62, the third input receiver (i.e., third belt) operable to couple with a third attachment of the plurality of attachments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffo, in view of Ercanbrack (US PG Pub. No. 2018/0117393, May 3, 2018).
Raffo teaches the invention as substantially claimed. 
Regarding claim 6, Raffo teaches wherein the first exercise attachment includes a stationary bicycle, but is silent in teaching that second exercise attachment includes an elliptical machine, the elliptical machine being stowable.  
Raffo, however, teaches that other exercise devices in addition to rowing and cycling can be integrated with the drive train (see col. 7, lines 53-57).  Ercanbrack, in an analogous art of exercise devices, teaches an exercise device having dual use as a stationary bicycle and elliptical machine that is stowable (i.e., where parts of the elliptical machine can be folded, or otherwise stowed for transport or storage, see para. [0084]) 
It would have been obvious to a person of ordinary skill in the art before the effect filing date of the claimed invention to modify the device of Raffo to include an exercise attachment and additional structure integrated to the drive train, where the exercise attachment is a stowable elliptical as taught by Ercanbrack in order to provide another type of exercise configuration.
Regarding claim 15, Raffo teaches a combination exercise device comprising: a stationary bicycle attachment including a stationary bicycle drive member (i.e., combination of pedals 28, wheel 64, and belt 56, see Fig. 4 above) having a first receiver member (i.e., wheel 64) operable to receive a first mechanical user input (i.e., receive force input via pedals 28) and a first output member (i.e., belt 56) for transmitting the first mechanical user input; a second exercise attachment above including a second exercise drive member (i.e., combination of wheel 70, and belt 72, see Fig. 4) having a second receiver member (i.e., wheel 70) operable to receive a second mechanical user input and a second output member (i.e., belt 72) for transmitting the second mechanical user input, the second receiver member 70 and the second output member 72 each being separate from the first receiver member 64 and the first output member 56; a common axle 62 operably coupled to the stationary bicycle drive member to receive the first mechanical user input from the stationary bicycle attachment and operably coupled to the second exercise drive member to receive the second mechanical user input from the second exercise attachment; and a resistance member 58 operably coupled to the common axle 62 and operable to provide mechanical resistance against the first mechanical user input and the second mechanical user input.
Raffo is silent in explicitly teaching that the second exercise attachment and second exercise drive member is an elliptical exercise attachment and elliptical exercise drive member.
Raffo, however, teaches that other exercise devices other than or in addition to rowing and cycling can be integrated with the drive train (see col. 7, lines 53-57).  Ercanbrack, in an analogous art of exercise devices, teaches an exercise device having dual use as a stationary bicycle and elliptical machine (see Ercanbrack, 
It would have been obvious to a person of ordinary skill in the art before the effect filing date of the claimed invention to modify the device of Raffo such that the second exercise attachment and second exercise drive member is an elliptical exercise attachment and elliptical exercise drive member (i.e., where the belt 72 and wheel 70 is adapted for an elliptical attachment) as taught by Ercanbrack in order to provide another type of exercise configuration.
Regarding claim 16, Raffo as modified by Ercanbrack teaches wherein the elliptical exercise attachment is stowable (i.e., where parts of the elliptical machine can be folded, or otherwise stowed for transport or storage, see para. [0084]) 
Regarding claim 19, Raffo teaches a rower exercise attachment including a rower drive member having a third receiver member operable to receive a third mechanical user input and a third output member for transmitting the third mechanical user input, the third receiver member and the third output member each being separate from the first and second receiver members and the first and second output members (i.e., where other exercise devices in addition to rowing and cycling can be integrated with the drive train, so that multiple exercise devices can be attached via additional input members, output members, and receivers, see col. 7, lines 53-57).  
Regarding claim 20, Raffo as modified by Ercanbrack teaches wherein the rower exercise attachment is stowable (see Fig. 1 and 2 showing a stowed and extended position where the device can be folded).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding intervening claims and further reciting wherein the elliptical exercise drive member further includes a first axle, a first bearing operably coupled to the first axle, a second axle, a second bearing coupled to the second axle, a belt operably coupling the first bearing and the second bearing, and a first gear coupled to the second axle, the first gear operable to transmit the second mechanical user input to a second gear coupled to the 26common axle, the elliptical exercise drive member maintaining predetermined tensioning on the belt when the elliptical exercise attachment in an operational configuration and in a stowed configuration.  
Regarding claim 18, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding intervening claims and further reciting wherein the elliptical exercise attachment includes linkage units selectively changeable between a fixed configuration and a non-fixed configuration, wherein the linkage units are in the fixed configuration when the elliptical exercise attachment is in an operational configuration and the arms are in the non- fixed configuration when the elliptical exercise attachment is being transitioned to a stowed configuration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784